Title: From Thomas Jefferson to Edmond Charles Genet, 12 September 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia, September 12th. 1793.

I have the honor of your letter of the 6th. instant, and can assure you with real truth of the readiness and zeal with which the Executive will concur in preventing within the limits of the United States any preparation of hostilities against France or her Colonies, as far as this can be effected by the exertion of that portion of the public power with which they are invested by the laws. Your letter requires the arrest and delivery of Tanqui, Galbaud, Conscience and Bonne, escaped from the ship Jupiter and from the punishment of crimes committed against the Republic of France, and also that necessary measures be taken to prevent the carrying into execution certain plots formed by them and others against their country. These two requisitions stand on different ground. The laws of this Country take no notice of crimes committed out of their jurisdiction. The most atrocious offender coming within their pale is
 
viewed by them as an innocent man, and they have authorized no one to seize or deliver him. The evil of protecting malefactors of every dye is sensibly felt here as in other countries, but until a reformation of the criminal Codes of most Nations, to deliver fugitives from them would be to become their accomplices—the former therefore is viewed as the lesser evil. When the Consular Convention with France was under consideration, this subject was attended to: but we could agree to go no further than is done in the IXth. article of that instrument where we agree mutually to deliver up ‘Captains, Officers, Mariners, Sailors, and all other persons being part of the Crews of vessels’ &c. Unless therefore the persons before named be part of the Crew of some vessel of the French Nation no person in this country is authorized to deliver them up, but on the contrary they are under the protection of the laws. If they are part of the Crew of a vessel, they are to be delivered up, but then it happens that the District Judge of each State is by the law of Congress made the competent person to execute this article of the Convention, and consequently each within his own State, and no one over all the States. So that as Criminals they cannot be given up, and if they be of the Crew of a vessel, the act of Congress has not given authority, to any one officer to send his process through all the States of the Union.
The other branch of your request is more completely provided for by the laws, which authorize coercions as to expeditions formed in the territory of the United States against nations with whom they are at peace. If therefore you will be pleased to give me such information as to persons and places as may indicate to what points the vigilance of the officers is to be directed, proper measures will be immediately taken for preventing every attempt to make any hostile expedition from these States against any of the dominions of France. The stronger the proofs you can produce, and the more pointed as to persons, the stronger will be the means of coercion which the laws will allow to be used.
I have not yet laid this matter before the president, who is absent from the seat of Government: but to save delay which might be injurious, I have taken the liberty as the case is plain, to give you this provisory answer. I shall immediately communicate it to the President, and if he shall direct any thing in addition or alteration, it shall be the subject of another letter. In the mean time, I may venture to let this be considered as a ground for your proceeding. I have the honor to be with great respect, Sir, your most obedient Servant.

Th: Jefferson

